ORDER
PER CURIAM.
Ronald Lee Koder (Husband) appeals from a family court judgment and decree dissolving his marriage to Judith Ellen Koder (Wife). Husband argues the trial court misapplied the law when it divided the marital property of the parties.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We affirm pursuant to Rule 84.16(b).